Case: 11-60650     Document: 00511901595         Page: 1     Date Filed: 06/27/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 27, 2012

                                     No. 11-60650                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



E. STEPHEN DEAN,
                                                  Plaintiff - Appellant
v.

PIETER TEEUWISSEN, in His Official Capacity, as Chairman of the
Mississippi Board of Bar Admissions,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:06-CV-68


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        For the third time, we address the merits of this appeal. Earl Stephen
Dean appeals the district court’s dismissal of his claims against the Mississippi
Board of Bar Admissions. The district court held that Dean is not entitled to
relief under 42 U.S.C. § 1983, because his claims are barred by the doctrines of
res judicata and collateral estoppel. Because the district court committed no




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60650      Document: 00511901595        Page: 2    Date Filed: 06/27/2012



                                     No. 11-60650

reversible error, we AFFIRM the judgment of the district court, based on its
well-reasoned opinion.
                                            I.
      Because we have already recounted the facts and much of the procedural
history of this case in detail, see Dean v. Miss. Bd. of Bar Admissions (Dean I),
326 F. App’x 760, 762-63 (5th Cir. 2009), we do not repeat them in full here.
          In summary of the pertinent facts, in 2002, Dean’s application for
admission to the Mississippi Bar was denied by the Mississippi Board of Bar
Admissions (the Board) because he demonstrated “an inclination to be dishonest,
an inclination to take unfair advantage of others, an inclination to fail to
exercise self-control, and an inclination to be mentally or emotionally unstable
to the extent that he was not suited to the practice of law.” Over the course of
several years, Dean – to no avail – exhausted all of his appeals before the Board.
      Thus, in October 2005, Dean appealed the Board’s decision to the Hinds
County Chancery Court, urging the court to reverse the Board’s decision and
allow him to sit for the Mississippi Bar exam. Dean argued that the Board had
violated his First Amendment right to freedom of speech as well as his
Fourteenth Amendment right to due process. In its affirmance of the Board’s
decision, the chancery court considered Dean’s constitutional arguments and
held that the Board had committed no constitutional violations. In September
2006, Dean appealed to the Mississippi Supreme Court, raising the same
constitutional arguments. The Supreme Court rejected Dean’s appeal, holding
that the Board had not violated Dean’s constitutional rights.
      At the same time he was appealing the Board’s refusal to let him sit for
the bar exam in Mississippi state courts, Dean filed two lawsuits in federal
district courts against the chairperson of the Board.1 The first federal lawsuit,

      1
       The original chairperson of the Board named as a defendant in this lawsuit was
James R. Mozingo. Mozingo has since been replaced – both as a defendant and as chairperson

                                            2
   Case: 11-60650       Document: 00511901595          Page: 3     Date Filed: 06/27/2012



                                       No. 11-60650

filed on February 8, 2006, claimed damages under 42 U.S.C. § 1983 and alleged
violations of the Americans with Disabilities Act (ADA). The second lawsuit, the
subject of the instant appeal, was filed on May 17, 2006, and sought prospective
and injunctive relief against the Board on the grounds that Dean should be
protected from future First Amendment violations by the Board. This suit was
also brought under 42 U.S.C. § 1983. The district court dismissed both of Dean’s
lawsuits on the grounds of the Rooker-Feldman doctrine.2 In a consolidated
appeal in Dean I, this court reversed and remanded both cases to the United
States District Court for the Southern District of Mississippi, holding that the
district court did not properly apply the Rooker-Feldman doctrine nor did the
court properly consider the doctrines of collateral estoppel or res judicata. See
Dean I, 326 F. App’x at 762-63.
       First, the district court reheard Dean’s case asserting his ADA and his §
1983 claims for damages and dismissed his complaint on grounds of res judicata.
Thereafter, in Dean II, we affirmed. Dean v. Miss. Bd. of Bar Admissions (Dean
II), 394 F. App’x 172 (5th Cir. 2010).
       After our affirmance of the dismissal of Dean’s ADA and § 1983 damages
claims on the grounds of res judicata, the district court turned to the case sub
judice, addressing Dean’s § 1983 claims for prospective, injunctive relief. The
district court, relying heavily upon our opinion in Dean II, held that, in the light
of the Mississippi Supreme Court’s decision in In re Dean, 972 So. 2d 590 (Miss.
2008), Dean’s current federal lawsuit was barred by the doctrines of collateral
estoppel and res judicata. Thus, the district court dismissed Dean’s complaint



of the Board – by Pieter Teeuwissen.
       2
         The Rooker-Feldman doctrine establishes that federal courts have subject matter
jurisdiction to review general challenges to the constitutionality of state bar admissions rules
but lack jurisdiction to review a state court’s final judgment in a bar admission matter. D.C.
Ct. of Appeals v. Feldman, 460 U.S. 462, 482-86 (1983).

                                               3
   Case: 11-60650       Document: 00511901595         Page: 4     Date Filed: 06/27/2012



                                       No. 11-60650

under Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, granted
summary judgment in favor of the Board.
       Once again, Dean appeals, arguing that the district court erred by holding
that his claims were precluded by the doctrines of collateral estoppel and res
judicata.
                                             II.
       Dean’s primary argument on appeal – which is the same argument he
raised in Dean II – is that the district court erred by applying the res judicata
doctrine to foreclose this lawsuit.
       For essentially the same reasons we decided Dean’s lawsuit was precluded
in Dean II, we find that Dean’s present appeal has no merit. After reviewing the
Mississippi Supreme Court’s opinion in In re Dean, we hold that all of the
elements of res judicata have been met here. See Harrison v. Chandler-Sampson
Ins., Inc., 891 So. 2d 224, 232 (Miss. 2005). Moreover, we hold that both the
chancery court and the Mississippi Supreme Court considered de novo Dean’s
arguments that his First and Fourteenth Amendment rights had been violated,
the same arguments which give rise to his present federal suit for injunctive
relief. See Dean II, 394 F. App’x at 176 (citing In re Dean, 972 So. 2d at 597-98).
Because Dean is precluded from bringing the present action, the district court
did not err by dismissing his complaint under Rule 12(b)(6).3
                                             III.
       We hold that the district court did not err by dismissing this suit under
Federal Rule of Civil Procedure 12(b)(6). Essentially for the reasons given by the
district court in its well-considered opinion, the judgment is
                                                                              AFFIRMED.



       3
        Because res judicata precludes Dean from bringing this lawsuit, there is no reason for
us to address whether collateral estoppel also precludes this suit.

                                              4